NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CHAUNCEY JAMES GARDNER,            )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-4555
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Jalal A. Harb,
Judge.

Chauncey James Gardner, pro se.


PER CURIAM.

              Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Robinson v.

State, 793 So. 2d 891 (Fla. 2001); Lopez v. State, 135 So. 3d 539 (Fla. 2d DCA 2014);

Calloway v. State, 914 So. 2d 12 (Fla. 2d DCA 2005); State v. Wilson, 203 So. 3d 192

(Fla. 4th DCA 2016); Williams v. State, 143 So. 3d 423 (Fla. 1st DCA 2014).



KHOUZAM, C.J., and SLEET and BADALAMENTI, JJ., Concur.